Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the Examiner is unable to find support in the disclosure as originally filed which lends adequate support for the amended limitation “wherein the size of the transform block is determined differently based on a color format, based on the color component of the current block being only a chroma component”. 
Regarding claims 3-12, are rejected based upon claim dependency. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14-16, which recites the limitation, “wherein the size of the transform block is determined differently based on a color format, based on the color component of the current block being only a chroma component” it is not clear what the Applicant means by the size of the transform block is determined different.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (U.S. Pub. No. 2021/0352280 A1) in view of Sun et al., (U.S. Pub. No. 2020/0213591 A1). 
As per claim 1, Kang teaches an image decoding method, performed by an image decoding apparatus (title), the image decoding method comprising: determining a prediction mode of a current block (abstract, [0022] “determining a prediction mode of a current block”); generating a prediction block of the current block based on intra block copy (IBC) prediction mode information, based on the prediction mode of the current block being an IBC prediction mode ([0007], [0241]); generating a residual block of the current block of based on the size of the transform block (fig. 2 el. 230 and 255; the transform block inherently has a size) and reconstructing the current block based on the prediction block and the residual block of the current block ([0026], [0148]). 
Kang does not explicitly disclose determining a size of a transform block of the current block based on a  color component of the current block, wherein the size of the transform block is determined differently based on a color format, based on the color component of the current block being only a chroma component.
However, Sun teaches wherein a size of the transform block is determined based on color component of the current block ([0044]), wherein the size of the transform block is determined differently based on a color format, based on the color component of the current block being only a chroma component ([0046], the size of the CU may be as large as the CTU or as small as 4x4 in units of luma samples. For the case of the 4:2:0 chroma format, the maximum chroma CB size is 64X64 and the minimum chroma CB size is 2x2).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sun with Kang for the benefit of providing improved coding efficiency. 
As per claim 13, which is the corresponding image decoding apparatus with the limitations of the image decoding method as recited in claim 1, thus the rejection and analysis made for claim 1 applies here. In addition, Knag teaches a memory ([0538]); at least one processor ([0538]). 
As per claim 14, Kang teaches an encoding method (title), the image encoding method comprising: determining a current block by splitting an image ([0067], [0084] and fig. 3); generating a prediction block of the current  block of the current block by performing intra block copy (IBC) prediction on the current block (abstract, [0241]); generating a residual block of the current block based on the prediction ([0060], [0124], [0129-0130] and fig. 1); encoding prediction mode information of the current block (fig. 1); wherein the residual block is encoded based on size of a transform block of the current block (fig. 1 el. 125 and 130; the examiner notes that its inherent that the transform block has a size). Kang does not explicitly disclose determining a size of a transform block of the current block based on a  color component of the current block, wherein the size of the transform block is determined differently based on a color format, based on the color component of the current block being only a chroma component.
However, Sun teaches wherein a size of the transform block is determined based on color component of the current block ([0044]), wherein the size of the transform block is determined differently based on a color format, based on the color component of the current block being only a chroma component ([0046], the size of the CU may be as large as the CTU or as small as 4x4 in units of luma samples. For the case of the 4:2:0 chroma format, the maximum chroma CB size is 64X64 and the minimum chroma CB size is 2x2).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sun with Kang for the benefit of providing improved coding efficiency. 
As per claim 15, which is the corresponding non-transitory computer-readable medium with the limitations of the image encoding method as recited in claim 14, thus the rejection and analysis made for claim 14 also applies here. 
As per claim 16, which is the corresponding method of transmitting a bitstream with the limitations of the image decoding method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies. 

Claim(s) 3-4,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (U.S. Pub. No. 2021/0352280 A1) in view of Sun et al., (U.S. Pub. No. 2020/0213591 A1) and further in view of Zheng et al., (U.S. Pub. No. 2016/0219308 A1).
As per claim 3, Kang (modified by Tsai) as a whole teaches everything as claimed above, see claim1. Kang does not explicitly disclose wherein a width of the transform block is determined based on a maximum width of the transform block, and wherein the maximum width of the transform block is determined based on maximum size and a color format of a transform block of luma block corresponding to the current block.
However, Sun teaches wherein the maximum width of the transform block is determined based on a maximum size and a color format of a transform block of luma block corresponding to the current block ([0044], The CU, PU and Tu may have the same block size in the quadtree with nestled mutli-type tree coding block structure. The block sizes maybe different when maximum supported transform length is smaller than the width or height of the color component).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sun with Kang for the benefit of providing improved coding efficiency. 
 Kang (modified by Sun) does not explicitly disclose wherein a width of the transform block is determined based on a maximum width of the transform block. 
However, Zheng teaches the known concept of wherein a width of the transform block is determined based on a maximum width of the transform block ([0191], [0196]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhen with Kang (modified by Sun) for the benefit of effectively improving coding efficiency, abstract.
As per claim 4, Kang (modified by Sun) as a whole teaches everything as claimed above, see claim 1. Kang does not explicitly disclose wherein a height of the transform block is determined based on a maximum height of the transform block, and wherein the maximum width of the transform block is determined based on a maximum size and a color format of a transform block of a luma block corresponding to the current block.
However, Sun teaches wherein a height of the transform block is determined based a maximum height of the transform block ([0044],  The CU, PU and Tu may have the same block size in the quadtree with nestled mutli-type tree coding block structure. The block sizes maybe different when maximum supported transform length is smaller than the width or height of the color component
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sun with Kang for the benefit of providing improved coding efficiency. 
Kang (modified by Sun) does not explicitly disclose wherein a height of the transform block is determined based on a maximum height of the transform block.
However, Zheng teaches wherein a height of the transform block is determined based on a maximum height of the transform block (abstract, [0025], [0191-0193], [0198]; “a size of the transform block cannot exceed a maximum transform block size”. The examiner notes the size would include both the height and width). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhen with Kang (modified by Sun) for the benefit of effectively improving coding efficiency, abstract.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (U.S. Pub. No. ) in view of Sun et al., (U.S. Pub. No. 2020/0213591 A1) and further in view of Joshi et al., (U.S. Pub. No. 2014/0092965 A1).
As per claim 5, Kang (modified by Tsai) as a whole teaches everything as claimed above, see claim 1. Kang does not explicitly disclose wherein, based on the color format of the current block being a format specifying that  width and a height of a chroma block is half a width of a luma block corresponding thereto, a maximum width of the transform block is determined to be half a maximum width of a transform block a luma block corresponding to the current block, and a maximum height of the transform block is determined to be half a maximum height of a transform block of the luma block corresponding to the current block. 
However, Joshi teaches based on the color format of the current block being a format specifying that  width and a height of a chroma block is half a width of a luma block corresponding thereto, a maximum width of the transform block is determined to be half a maximum width of a transform block a luma block corresponding to the current block, and a maximum height of the transform block is determined to be half a maximum height of a transform block of the luma block corresponding to the current block (see table 1, para 0061 and fig. 4a; where the chroma width and height is half the luma height and width for the coding unit; thus suggesting and disclosing the maximum size for the transform block to be half the luma block in height and width). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Joshi with Kang (modified by Sun) for the benefit of providing improved coding efficiency. 

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486